Citation Nr: 1801005	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a bladder condition (to include urinary problems), to include as due to Agent Orange exposure.

4.  Entitlement to service connection for colon polyps, claimed as a gastrointestinal condition, to include as due Agent Orange exposure.

5.  Entitlement to service connection for chloracne, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for infections of the toe nails, to include as due to Agent Orange exposure.

7.  Entitlement to an initial compensable rating for bilateral cataracts.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and retinopathy.

9.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.

10.  Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the right lower extremity.

12.  Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left upper extremity.

13.  Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the right upper extremity.

14.  Entitlement to an effective date earlier than February 15, 2011, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a September 2016 rating decision from the Appeals Management Center (AMC).

In the August 2009 rating decision, the RO, in pertinent part, granted service connection for bilateral eye cataracts and assigned a noncompensable rating, effective November 4, 2008.  Additionally, service connection for depression, infections of the toe nails, hypertension, a bladder condition, chloracne, and a gastrointestinal condition was denied.  

In the June 2013 rating decision, the RO denied entitlement to ratings in excess of 30 percent for ischemic heart disease and 20 percent for diabetes mellitus.  The RO also denied entitlement to ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper and lower extremities.  

Subsequently, in the September 2016 rating decision, the RO increased the ratings for peripheral neuropathy of the bilateral upper and lower extremities to 20 percent disabling, effective March 4, 2015.  Entitlement to a TDIU was also granted, effective February 15, 2011.

The issues of entitlement to service connection for depression, hypertension, a bladder condition, and infections of the toes nails and entitlement to an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A chronic gastrointestinal disability, to include colon polyps, was not shown during active service and the record contains no indication that any current gastrointestinal disability is causally related to the Veteran's active service or any incident therein.

2.  Chloracne has not been present during the period of the claim.

3.  Throughout the rating period on appeal, the Veteran's diabetes mellitus has required oral medication and a restricted diet; it does not require insulin, restricted diet, and regulation of activities.

4.  Throughout the rating period on appeal, the Veteran's ischemic heart disease has been manifested by workload levels between 5 and 7 METs with subjective complaints of shortness of breath; there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent

5.  Prior to March 4, 2015, the Veteran's peripheral neuropathy of the bilateral lower extremities was mild in nature.

6.  As of March 4, 2015, the Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by severe symptoms, however, the overall disability picture has been found to be no more than mild in nature.

7.  Prior to March 4, 2015, the Veteran's peripheral neuropathy of the bilateral upper extremities was mild in nature.

8.  As of March 4, 2015, the Veteran's peripheral neuropathy of the bilateral upper extremities has been manifested by severe symptoms, however, the overall disability picture has been found to be no more than mild in nature, affecting all radicular groups of the upper extremities.

9.  Throughout the rating period on appeal, the Veteran's bilateral cataracts have been manifested by corrected distance visual acuity of 20/40 or better bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon polyps, claimed as a gastrointestinal condition, have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for chloracne have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2017).

5.  The criteria for a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017). 

6.  The criteria for a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 8513, 8515 (2017).

8.  The criteria for a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 8513, 8515 (2017).

9.  The criteria for an initial compensable rating for bilateral cataracts have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.383, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6027, 6066, 6080 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection is warranted for chloracne and colon polyps, claimed as a gastrointestinal condition.

Service treatment records are negative for treatment for or diagnoses of the claimed conditions.  Notably, in the January 1969 report of medical examination at separation from military service, clinical evaluation of the Veteran was normal in all pertinent respects.  In the accompanying report of medical history, the Veteran denied a history of any medical condition and reported that he was in excellent health.

Correspondence received in January 2009 from the Personnel Information Exchange System (PIES) demonstrates that the Veteran had service in the Republic of Vietnam from February 1968 to January 1969.  

Post-service treatment records are negative for a diagnosis of chloracne.  VA medical records do show an assessment of colon polyps.  However, the medical evidence contains no indication that the condition is related to the Veteran's active service, to include exposure to Agent Orange.  

Analysis

Chloracne

The Veteran asserts that service connection for chloracne is warranted.  Specifically, he asserts that the condition is due to Agent Orange exposure during active service.

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for chloracne.

As a preliminary matter, the Board finds that the record does not establish that the Veteran currently has a chloracne, nor has he had the claimed condition at any time during the appeal period.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.§ 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown,104 F.3d 1328 (Fed. Cir. 1997).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed condition.  As detailed herein, service treatment records are negative for treatment of the chloracne during active duty.  In fact, clinical evaluation of the Veteran was normal at separation from military service.  In addition, in the accompanying report of medical history, the Veteran denied a history of any medical conditions.  Finally, post-service treatment records are negative for a finding of the claimed disability.  The clinical evidence of record contains no indication of a current chloracne.  Despite being given the opportunity to do so, neither the Veteran nor his representative has identified any such evidence.  

In appeals to the Board, claimants should allege specific errors of fact or law, see 38 U.S.C. § 7105(d)(5), and counsel are expected to present those arguments they deem material and relevant to their clients' cases.  See MODEL RULES OF PROF'L CONDUCT R. 1.1 ("A lawyer shall provide competent representation to a client.") and 3.1 ("A lawyer shall not bring or defend a proceeding ... unless there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of existing law."); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).  In this case, the Veteran's attorney has provided no evidence or argument on this issue.  

In summary, the Board finds that the most probative evidence shows that chloracne was not present during active service and that the record contains no indication that the claimed condition has been present at any time since the filing of the service connection claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon Polyps (Claimed as Gastrointestinal Condition)

The Veteran asserts that service connection for colon polyps is warranted.  He contends that the condition is related to Agent Orange exposure during active service.

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for colon polyps. 

As previously noted, governing law provides for presumptive service connection based on exposure to herbicide agents such as Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam during the Vietnam era is presumed to have had such exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309. 

As detailed herein, the evidence indicates that the Veteran served in Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicide agents during such service.  However, the diagnosed gastrointestinal condition (colon polyps) is not listed as a disease associated with exposure to herbicide agents such as Agent Orange under 38 C.F.R. § 3.309 (e).  As such, presumptive service connection due to herbicide exposure is not warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

However, the probative evidence establishes that a chronic gastrointestinal condition did not manifest during active service and is not otherwise related to such service, to include exposure to Agent Orange.  In this regard, service treatment records are negative for treatment for or a diagnosis of the claimed condition during military service.  Notably, at the time of the January 1969 military separation examination, there was no finding of a gastrointestinal condition on clinical evaluation, nor was such disability documented in the accompanying report of medical history.  Rather, clinical evaluation was normal in all pertinent respects and the Veteran denied having or ever having had relevant symptoms or diseases.  

Additionally, there is also no indication that the Veteran's post-service gastrointestinal condition is related to any incident during service, to include presumed exposure to Agent Orange.  Although post-service medical records demonstrate a diagnosis of colon polyps, the records do not suggest that the condition is due to military service nor does the record otherwise contain any indication of a link between the diagnosed disability and any incident in active duty service, to include Agent Orange exposure.  Again, neither the Veteran nor his attorney has identified any such evidence.  In light of the foregoing, the Board finds that the Veteran's diagnosed gastrointestinal condition did not manifest during a period of active service and is not otherwise related to such service.  Therefore, direct service connection is not warranted.

The Board acknowledges the Veteran's assertion that his colon polyps are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the claimed condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the colon polyps is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board finds that the Veteran's lay theory does not outweigh the findings of VA's Secretary, which is based on studies conducted by the National Academy of Sciences, that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

After reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for colon polyps, claimed as a gastrointestinal condition.  38 U.S.C. § 5107(b); Gilbert v. Derwinski,1 Vet. App. 49, 53 (1990).

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been evaluated under Diagnostic Code 7913.

Under these rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id. 

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  Id. 

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is assigned.  Id. 

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

VA medical records from demonstrate that the Veteran's diabetes mellitus has required oral medication and a restricted diet.  

The Board observes that the Veteran was scheduled for a general VA examination in April 2013 to assess the nature and severity of his service connected disabilities, which included diabetes mellitus.  However, he failed to report for the examination.  In correspondence received in July 2013, the Veteran's attorney requested that new compensation and pension examinations be scheduled for claims addressed in a June 2013 Supplemental Statement of the Case, which did not include the Veteran's claim regarding diabetes mellitus.  The representative did not provide a reason for the appellant's failure to report to the scheduled April 2013 VA examination.  Notwithstanding, in subsequent correspondence dated in July 2013, the RO informed the Veteran that, at the request of his representative, an additional VA examination was being scheduled. 

The Veteran underwent a VA examination in April 2015.  At that time, it was noted that the Veteran's diabetes mellitus required a restricted diet, oral hypoglycemic agents, and other oral medication.  Regulation of activities was not part of the medical management for the Veteran's diabetes mellitus.  It was noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  However, he had not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions.   There was also no evidence of progressive or unintentional weight loss and loss of strength attributable to diabetes mellitus.  The examiner opined that there were no complications associated with the Veteran's diabetes mellitus and that the condition was well controlled.  

The Veteran also underwent a VA eye examination in October 2015.  It was noted that a VA eye clinic noted dated in January 2015 indicated that there was no finding of retinopathy.  The examiner reported that diabetic retinopathy was not found on examination.  

The Veteran was also provided a VA examination for his erectile dysfunction in October 2015.  It was noted that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  He had also not had an orchiectomy and there was no renal dysfunction due to the condition.  The appellant was unable to achieve an erection sufficient for penetration and ejaculation without medication and he did not have retrograde ejaculation.  On physical examination, the appellant's penis, testes, epididymis, and prostate were found to be normal.  

Analysis

After a review of the evidence, the Board finds that entitlement to a rating in excess of 20 for the Veteran's diabetes mellitus is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in April 2013 which was necessary to ascertain the current severity of his diabetes mellitus; however he failed to report without explanation.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, good cause has not been shown for the Veteran's failure to report for the necessary examination and the claim must be denied. 

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's diabetes mellitus. 

In this regard, the evidence shows that throughout the period on appeal, the Veteran's diabetes mellitus required oral medication and a restricted diet.  The Veteran's diabetes mellitus has not required the use of insulin.  Further, he has had no episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  He has not contended otherwise.  Thus, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that the evidence demonstrates that the Veteran has erectile dysfunction and retinopathy due to his service-connected diabetes mellitus.  The Board has considered whether separate compensable ratings are warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  With regard to erectile dysfunction, the evidence does not demonstrate both loss of erectile power and deformity of the penis.  See 38 C.F.R. §§ 4.31, 4.115(b).  As such a separate compensable rating for erectile dysfunction is not warranted.  A separate compensable rating is also not warranted for diabetic retinopathy.  In this regard, as detailed herein, there was no finding of retinopathy on examination of the eyes.  Thus, a separate compensable rating is not warranted for retinopathy.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102(2017).


Ischemic Heart Disease

The Veteran's service-connected ischemic heart disease has been evaluated under Diagnostic Code 7005.

Under these rating criteria, a 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or x-ray.  Id. 

Factual Background

As detailed above, the Veteran was scheduled for a general VA examination in April 2013 to assess the severity of his service-connected disabilities, which included ishemic heart disease.  However, the Veteran failed to report for the examination and did not provide good cause for failing to report.

In an October 2013 emergency department physician note, it was documented that on cardiovascular assessment, the Veteran denied chest pain or discomfort, tightness, palpitations, shortness of breath with activities, swelling, paroxysmal dyspnea, or shortness of breath when attempting flights of steps or walking.   

The Veteran underwent a VA heart conditions examination in March 2015, at which time he denied any recent cardiac events or chest pain.  The examiner noted that continuous medication was required for control of Veteran's heart condition.  Additionally, the Veteran had not had a mycoardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The Veteran had not had any non-surgical or surgical procedures or any hospitalizations for the treatment of his heart condition.  

On physical examination, the Veteran's heart rate was 63, he had a regular rhythm, and the point of maximal impact was not palpable.  There was no jugular-venous distension and auscultation of the lungs was clear.  Heart sounds and peripheral pulses were normal.  The examiner noted that an echocardiogram conducted in December 2014 showed normal wall motion and thickness.

With regard to METs testing, the examiner reported that exercise stress test conducted in December 2014 yielded normal results.  Interview-based METs conducted in March 2015 revealed METs levels greater than 5 to 7.  It was noted that the METs level has been found to be consistent with activities such as walking 1 flight of stairs, golfing without a cart, mowing lawn using a push mower, and heavy yard work such as digging.  The examiner indicated that the METs level was not due solely to the appellant's service-connected heart condition, however it was not possible to accurately estimate what percentage was attributable to the condition.  Other conditions impacting the METs level included knee and pulmonary conditions, which caused a decrease in the METs level.  

The examiner noted that the medical evidence is devoid of information to support an increase in the Veteran's condition.  He noted that while the Veteran stated that he has shortness of breath and has to sit down and rest a while after climbing stairs or walking for a long period of time, he admitted to no chest pain.  Further, his most recent stress echo test was normal, which indicates that the Veteran has a well-functioning heart.  The examiner included that the stress echo result is a better measure of the Veteran's cardio vascular manifestations, as opposed to results of an interview METs estimated at greater than 5 to 7.  

Analysis

After a review of the evidence, the Board finds that entitlement to a rating in excess of 30 for the Veteran's ischemic heart disease is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in April 2013 which was necessary to ascertain the current severity of his service-connected heart disability; however he failed to report without explanation.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, good cause has not been shown for the Veteran's failure to report for the necessary examination and the claim must be denied. 

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's heart disability.   

In this regard, the evidence shows that throughout the rating period on appeal, the Veteran had a workload of greater than 5 to 7 METs and subjective complaints of shortness of breath.  Additionally, the condition required continuous medication.  Such findings are considered in the current 30 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  However, the evidence does not show congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  As such, the next-higher 60 percent rating is not warranted. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2017).  Neither the Veteran or his attorney has identified any other potentially applicable diagnostic code or otherwise specifically identified any basis upon which a higher rating could be warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected heart disability, and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities has been evaluated under Diagnostic Code 8520 for the sciatic nerve.

Under these rating criteria, an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

VA neurology notes reveal a diagnosis of peripheral neuropathy.  On motor examination, no pronator drift was noted and general strength was found to be normal.  Mild sensory loss was noted.  

As detailed above, the Veteran was scheduled for a general VA examination in April 2013 to assess the severity of his service-connected disabilities, which included peripheral neuropathy of the bilateral lower extremities.  However, the Veteran failed to report for the examination and did not provide good cause for failing to report for the scheduled examination.

The Veteran underwent a VA diabetic sensory examination in March 2015.  Subjective symptoms attributable to the peripheral neuropathy of the lower extremities included severe intermittent pain (usually dull), numbness, and paresthesias and/or dysesthesias.  There was no evidence of constant pain.  Objective neurologic examination revealed a normal strength test.  Deep tendon reflexes were absent in the ankles, bilaterally, but were within normal limits for the knees.  Light touch/monofilament testing results were normal in the knee/thigh and ankle/lower left.  However, it revealed decreased sensation in the foot/toes.  Position sense and vibration sensation were normal.  The appellant had decreased cold sensation in the lower extremities.  There was no evidence of muscle atrophy or tropic changes.  

With regard to severity, the examiner determined that the appellant had incomplete paralysis of the sciatic nerve that was mild in nature.  The examiner noted that EMG studies conducted in 2011 or 2012 revealed abnormal findings of the lower extremities.  

Analysis

After a review of the evidence, the Board finds that entitlement to a rating in excess 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the bilateral lower extremities is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in April 2013 which was necessary to ascertain the current severity of his peripheral neuropathy of the lower extremities; however he failed to report without explanation.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, good cause has not been shown for the Veteran's failure to report for the necessary examination and the claim must be denied. 

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for the appellant's neurologic condition of the bilateral lower extremities.   

Prior to March 4, 2015, the evidence indicates that the appellant bilateral lower extremity radiculopathy was manifested by symptoms that were mild in nature.  In this regard, VA neurology clinical records show that during this period of the appeal, no pronator drift was noted and general strength was found to be normal.  The appellant was found to have mild sensory loss, which is contemplated by the 10 percent disability ratings assigned.  The evidence during his stage of the appeal does not suggest that the appellant's peripheral neuropathy of the bilateral lower extremities was moderate in nature.  No medical professional characterized the Veteran's disabilities as more than mild.  Neither the Veteran nor his attorney has pointed to any evidence which would support a rating in excess of 10 percent.  As such, the next-higher 20 percent rating is not warranted prior to March 4, 2015.  

As of March 4, 2015, the Veteran's peripheral neuropathy of the bilateral lower extremities has been found to be manifested by subjective symptoms which include severe intermittent pain (usually dull), numbness, and paresthesias and/or dysesthesias.  There was no evidence of constant pain.  Although the examiner noted the Veteran's reported severe symptoms, she concluded that given the objective clinical findings, overall the severity of the Veteran's radiculopathy of the bilateral lower extremities was mild.  The evidence does not suggest that the Veteran's radiculopathy of the bilateral lower extremities was moderately severe.  No medical professional characterized the Veteran's disabilities as more than mild and neither the Veteran nor his attorney has pointed to any evidence which would support a rating in excess of 20 percent during this period.  As such, the next-higher 40 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities and the claims must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Peripheral Neuropathy of the Bilateral Upper Extremities

Prior to March 4, 2015, the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities was evaluated under 8515 for the median nerve.  As of March 4, 2015 the service-connected conditions have been evaluated under Diagnostic Code 8513 for all radicular groups and.

Under Diagnostic Code 8513, complete paralysis is rated 80 percent disabling for the minor upper extremity and 90 percent disabling for the major upper extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the minor extremity and a 70 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor upper extremity and a 40 percent rating is assigned for moderate incomplete paralysis of the major upper extremity.  A 20 percent rating is assigned for mild incomplete paralysis of the minor and major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Under Diagnostic Code 8515, for complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the majority extremity and a 40 percent rating is assigned for severe incomplete paralysis of the minor extremity.  Moderate incomplete paralysis of the major extremity warrants a 30 percent rating and moderate incomplete paralysis of the minor extremity warrants a 20 percent rating.  A 10 percent rating is assigned for mild incomplete paralysis of the minor and major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Factual Background

Neurology notes reveal a diagnosis of peripheral neuropathy.  On motor examination, no pronator drift was noted and general strength was found to be normal.  Mild sensory loss was noted.  

As detailed above, the Veteran was scheduled for a general VA examination in April 2013 to assess the severity of his service-connected disabilities, which included peripheral neuropathy of the bilateral upper extremities.  However, the Veteran failed to report for the examination and did not provide good cause failing to report for the scheduled examination.

The Veteran underwent a VA diabetic sensory examination in March 2015.  It was noted that the appellant is right hand dominant.  Subjective symptoms attributable to the Veteran's peripheral neuropathy of the upper extremities included severe intermittent pain (usually dull), numbness, and paresthesias and/or dysesthesias.  There was no evidence of constant pain.  On objective examination, muscle strength testing, deep tendon reflexes, position sense, and vibration sensation were normal.  On light touch/monofilament testing, there were normal findings in the shoulder areas, and inner/outer forearm.  However, there was decreased sensation in the hand/fingers. The appellant had decreased cold sensation in the upper extremities.  There was no evidence of muscle atrophy or tropic changes.  

With regard to the severity, the Veteran had incomplete paralysis of the radial nerve, median nerve, and ulnar nerve, which was determined to be mild in nature, bilaterally.   The examiner noted that EMG studies conducted in 2011 or 2012 revealed abnormal findings of the upper extremities.  

Analysis

After a review of the evidence, the Board finds that entitlement to a rating in excess 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the bilateral upper extremities is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in April 2013 which was necessary to ascertain the current severity of his peripheral neuropathy of the lower extremities; however he failed to report without explanation.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, good cause has not been shown for the Veteran's failure to report for the necessary examination and the claim must be denied. 

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for the appellant's neurologic condition of the bilateral upper extremities.   

Prior to March 4, 2015, the evidence indicates that the appellant bilateral upper extremity radiculopathy has been manifested by symptoms that were mild in nature.  In this regard, VA neurology clinical records show that during this period of the appeal, no pronator drift was noted and general strength was found to be normal.  The Veteran was found to have mild sensory loss, which is contemplated by the 10 percent disability ratings assigned.  The evidence during his stage of the appeal does not suggest that the Veteran's peripheral neuropathy of the bilateral upper extremities was moderate in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Again, neither he nor his attorney has identified any evidence or otherwise provided a basis upon which a higher rating could be assigned.  Thus, a rating in excesses of 10 percent prior to March 4, 2015 is not warranted.  

As of March 4, 2015, the Veteran's peripheral neuropathy of the bilateral upper extremities has been found to be manifested by subjective symptoms of severe intermittent pain (usually dull), numbness, and paresthesias and/or dysesthesias.  There was no evidence of constant pain.  Objective examination showed that muscle strength testing, deep tendon reflexes, position sense, and vibration sensation were normal.  On light touch/monofilament testing, there were normal findings in the shoulder areas, and inner/outer forearm.  However, there was decreased sensation in the hand/fingers.  Although the examiner noted the Veteran's reports of severe symptoms, based on the clinical findings, she concluded that overall the severity of the appellant's radiculopathy of the bilateral upper extremities was mild.  She diagnosed mild incomplete radiculopathy of the radial nerve, median nerve, and ulnar nerve.  Such finding is contemplated by the current 20 percent rating 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Neither the appellant nor his representative have asserted otherwise.  Further, the evidence does not suggest that the appellant's radiculopathy of the bilateral upper extremities is moderate in nature.  As such, the next-higher 40 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities and the claims must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Bilateral Cataracts

The Veteran's bilateral cataract disability has been rated under Diagnostic Code 6027, which provides that preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79, Diagnostic Code 6027.

Under Diagnostic Codes 6066, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2017).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2017).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25. 
38 C.F.R. § 4.77(c)

Factual Background

The Veteran underwent a VA eye examination in March 2009.  It was noted that there was no history of hospitalization, surgery, trauma, or neoplasm of the eyes, Reported visual symptoms included blurred vision.  For the right eye, the Veteran exhibited corrected distance vision of 20/25-2 and corrected near vision of 20/40.  For the left eye, he exhibited corrected distance vision of 20/30+ and corrected near vision of 20/40.  There was no evidence of strabismus or diplopia.  Neither the left or right eye had been removed.  

The Veteran was provided an additional VA examination in September 2011.  It was noted that Veteran had not had any incapacitating episodes attributed to an eye condition.  The cataract condition was preoperative and there was no evidence of aphakia or dislocation of the crystalline lens.  It was noted that the Veteran had corneal conditions and cataract and other lens conditions.

On examination, it was determined that fundus was normal bilaterally and that the Veteran did not have a visual field defect or diplopia.  Slit lamp and external eye exam revealed multiple faint stromal scars on the cornea, bilaterally.  The pupils were round and reactive to light and the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.   With regard to visual acuity, the Veteran had correct distance and near vision of 20/40 or better bilaterally. 

In the report of an August 2013 VA examination, it was noted that visual acuity testing revealed corrected distance and near vision of 20/40 or better, bilaterally.  The appellant's pupils were round and reactive to light and he did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no evidence of diplopia and Slit lamp and external eye exam revealed multiple faint stromal scars on the cornea, bilaterally.  Fundus was normal bilaterally and there were no visual field defects.

A final VA examination was provided in October 2015.  At that time, it was noted that VA treatment records dated in February 2014 revealed corrected visual acuity of 20/30 in each eye.  On current evaluation, the Veteran again displayed corrected distance and near vision of 20/40 bilaterally.  The pupils were round and reactive to light and the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no diplopia and slit lamp and external eye exam revealed normal findings.  Fundus was normal bilaterally and there were no visual field defects.  Further, during the past 12 months, the Veteran did not have any incapacitating episodes.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral cataracts.   

In this regard, the evidence shows that the Veteran's bilateral cataracts have been manifested by corrected visual acuity of 20/40 or better in both eyes.  Applying the findings to the applicable rating criteria yields a noncompensable disability rating.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity is not warranted during this stage of the appeal.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes.  However, the evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his service-connected bilateral eye disability.  As such, the rating criteria pertaining to such are not for application during this stage of the appeal.  38 C.F.R. § 4.79, Diagnostic Code 6009.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule, to include visual field defects unde Diagnostic Code 6080.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  Again, neither the Veteran nor his attorney has identified any evidence or basis upon which to assign a higher rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's service-connected bilateral cataracts, and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102(2017).


ORDER

Entitlement to service connection for a bladder condition (to include urinary problems), include as due to Agent Orange exposure, is denied.

Entitlement to service connection for colon polyps, claimed as a gastrointestinal condition, to include as due Agent Orange exposure, is denied.

Entitlement to service connection for chloracne, to include as due to Agent Orange exposure, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and retinopathy is denied.

Entitlement to a rating in excess of 30 percent for ischemic heart disease is denied.

Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent prior to March 4, 2015 and 20 percent thereafter for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial compensable rating for bilateral cataracts is denied.


REMAND

TDIU

The Board observes that in the September 2016 rating decision, the RO granted entitlement to a TDIU, effective February 15, 2011.  Thereafter, in May 2017, the Veteran filed a timely notice of disagreement (NOD) with the assigned effective date.  The record currently available to the Board does not show that a Statement of the Case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Infections of the Toe Nails 

The Board observes that in an October 2011 VA primary care note, an assessment of diabetes mellitus was made.  It was noted that there was a podiatry follow-up in July 2010.  A similar assessment was made in subsequent VA medical records.  However, a review of the claims file does not show that the July 2010 podiatry follow-up has been associated with the claims file.  On remand, the July 2010 podiatry record must be obtained.  

The Board observes that VA medical records note diagnoses of onychomycosis and tinea unguium.  Notably, in a December 2008 VA medical record, following assessment of onychomycosis, information regarding diabetic foot care was provided.  The Board finds that such evidence suggests that the Veteran's infections of the toe nails may be secondary to his diabetes mellitus.  In light of the foregoing, the Board finds that on remand, a VA examination must be provided to determine the nature and etiology of the Veteran's toe nails condition.  

Depression

The Veteran asserts that service connection for depression is warranted.  In support of the appellant's claim, his representative provided the report of a November 2017 psychiatric examination, in which the physician assessed unspecified depressive disorder.  Following examination of the Veteran, the physician determined that the diagnosed psychiatric condition more likely than not began in military service, continued uninterrupted to the present, and is aggravated by his service connected disabilities.  However, she did not provide a rationale to support her conclusions, rendering it of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the opinion is insufficient to determine the service connection claim.  

In light of the foregoing, an opinion regarding the etiology of the Veteran's psychiatric disability must be obtained on remand.  

Hypertension

The Veteran asserts that service connection is warranted for hypertension.  Specifically, he contends that the condition is due to Agent Orange exposure during active service. 

As detailed herein, the evidence shows that the Veteran had service in the Republic of Vietnam from February 1968 to January 1969.  Thus, he is presumed to have been exposed to herbicides during service.  VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017). 

Although the enumerated diseases do not include hypertension, service connection may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2017); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences' (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.

The Board observes that the Veteran has not been provided a VA examination.  Given the findings of a possible association between hypertension and herbicide agents, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bladder Condition

The Veteran asserts that service connection is warranted for a bladder dysfunction, to include urinary problems.  He asserts that the condition is due to Agent Orange exposure.  

VA treatment records show that the Veteran has been diagnosed with urinary hesitancy and benign prostatic hyperplasia (BPH).  The Veteran underwent a male reproductive examination in October 2015 at which time it was noted that the Veteran had been diagnosed with a voiding dysfunction, which was caused by BPH.  However, an etiological opinion regarding BPH was not provided.  On remand, an opinion regarding the etiology of any urinary problem must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than February 15, 2011, for the award of a TDIU. The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302 (b) (2017).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain outstanding VA podiatry medical records.  Specifically, outstanding podiatry records dated in July 2010 must be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed disability manifested by infections of the toe nails.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The physician is to identify all infections of the toe nails found on examination and diagnosed since November 2008.  Thereafter, he or she is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by infections of the toe nails was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent??

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by infections of the toe nails was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by infections of the toe nails has been aggravated (chronically worsened) by his service-connected diabetes mellitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric condition.  Access to records in the Veteran's electronic claims files should be made available to the examiner for review in connection with his or her opinion.  

The physician is to identify all psychiatric conditions found on examination.  Thereafter, he or she is to provide opinions to the following:

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric condition was incurred in service or is otherwise causally related to his active service or any incident therein?

(e) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric condition was caused by his service-connected disabilities?

(f) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's psychiatric condition has been aggravated (chronically worsened) by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinions, the examiner must discuss the November 2017 private medical examination and opinion, the lay statements regarding the onset of the psychiatric condition, and the articles provided in support of the claim.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Following evaluation of the Veteran, the examiner should provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bladder and urinary conditions.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner is to identify all bladder and urinary conditions found on examination and diagnosed since November 2008.  Thereafter, the examiner should provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bladder and urinary condition was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the diagnoses of BPH and urinary hesitancy.

6.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


